DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-39 in the reply filed on 25 October 2021 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 October 2021.
Although applicant’s reply to the restriction requirement submits that claims 1-20 read on the elected species, examiner disagrees.  Claim 12 recites “an elevator”, “wherein rotation of said ring moves said elevator in a vertical direction.”  The elevator is 52 in the embodiment of figures 40-46, see [64] of the instant application.  There is no structure in the elected embodiment of Figs. 1-39 that include the elevator of claim 12.  Claims 13-19 are withdrawn because they depend from claim 12.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15021063, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 11, the prior application does not have support for “said cover and said base are made of at least two layers”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,292,478. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the instant application are anticipated by claim 1 of US 10,292,478.
In patent US 10,292,478 the language of claim 1 matches the language of combined claims 1 and 4 of the instant application except that claim 1 of ‘478 requires a “groove” on the base that retains the ring via at least one inwardly extending protrusion.  Claim 1 of the instant application requires “at least one protrusion” on the base for retaining the ring; claim 4 further claims the base protrusion is “a ledge”. Because every groove has a ledge that protrudes from a minimum of the groove claim 1 of ‘478 teaches claims 1 and 4 of the instant application.

Claim Objections
Claim 2 is objected to because of the following informalities:  An opened or closed position of what?.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 6923335).
Regarding claims 1-4, Fujita discloses a cosmetic case comprising: 
a base 2 having a recess defined by a recess wall (recess wall forms the receptacle at 7, fig. 3); 
a ring at 6 free to rotate about said recess wall and retained by said base (retained by the base via ledge at 10 on the ring and ledge at 9 on the base, fig. 1); 
a cover, at 4; 
a hinge 5 affixing said cover to said ring to form a cover assembly, fig. 2; 
wherein rotation of said cover assembly about said recess wall forms an airtight seal between said base and said cover, col. 5: 44-20, Fig. 1-3.
wherein said ring further comprises at least one ring protrusion, 10 formed as a peripheral bump; 
wherein said base further comprises at least one base protrusion, locking portion 9, formed as a ledge, fig. 1 and 2; 
wherein at least one of said at least one ring protrusion engages with at least one of said at least one base protrusion to secure said cover assembly in a secured position, fig. 2.  The term “secured position” is interpreted as a secure position where the cover assembly is secured to the base.  The language “to secure said cover assembly in a secured position” is very broad, there is no language regarding what way the cover assembly is secured; the cover assembly only must be secured by engagement between the protrusions on the ring and the base.  The cover assembly and base are secured to each other in either an opened or closed position via the ring and base protrusions, since the ring holds the cover assembly on the base whether the closure is opened or closed.

Regarding claim 6, Fujita further discloses that the cover and said recess wall each further comprise mating threads at 21 and 36, fig. 1, such that engagement of said threads and rotation of said cover assembly draws said cover towards said base to form said airtight seal, col. 5: 44-50, fig. 1-3.

Regarding claim 10, Fujita further discloses that said hinge has an outer profile which substantially matches a profile of an outer diameter of said ring, and said hinge in the closed position is contained within said outer perimeter of said ring, fig. 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 6923335) in view of Belfance et al. (US 2013/0256329).
Regarding claim 20, Fujita discloses a cosmetic case comprising: 
a base 2 having a recess defined by a recess wall (recess wall forms the receptacle at 7, fig. 3); 
a ring at 6 free to rotate about said recess wall and retained by said base (retained by the base via ledge at 10 on the ring and ledge at 9 on the base, fig. 1); 
a cover, at 4; 
a hinge 5 affixing said cover to said ring to form a cover assembly, fig. 2; 
wherein rotation of said cover assembly about said recess wall forms an airtight seal between said base and said cover, col. 5: 44-20, Fig. 1-3.
wherein said ring further comprises at least one ring protrusion, 10 formed as a peripheral bump; 
wherein said base further comprises at least one base protrusion, locking portion 9, formed as a ledge, fig. 1 and 2; 
wherein at least one of said at least one ring protrusion engages with at least one of said at least one base protrusion to secure said cover assembly in a secured position, fig. 2.  The term “secured position is interpreted broadly,” with this in mind, the secured position is interpreted as a secure position where the cover assembly is secured to the base.  The cover assembly and base are secured in either an opened or closed position via the ring and base protrusions, since the ring holds the cover assembly on the base whether the closure is opened or closed.
Fujita further discloses that the cover and said recess wall each further comprise mating threads at 21 and 36, fig. 1, such that engagement of said threads and rotation of said cover assembly draws said cover towards said base to form said airtight seal, col. 5: 44-50, fig. 1-3.
Fujita further teaches a sealing element 38 fixed to the cover , col 4: 40-50, fig. 2 and 3, but does not teach a sealing element having a chamfered perimeter or a chamfer on said recess wall configured to mate with said chamfered perimeter on said sealing element. 
The references applied above do not teach that the sealing element have a chamfered perimeter mating with a chamfer on the recess wall. 
Belfance teaches a container 100 with a recess wall at 106 and a lid 102 having a seal 120 with a tapered (chamfered) perimeter surface at 144 that mates with a chamfered surface 146 on a recess wall [0054], [0057] and forms a plug-like seal and provides a moisture tight barrier [0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claim 1 above, and further in view of Belfance et al. (US 2013/0256329).
Regarding claims 7 and 8, the references applied above teach all of claim 1, as applied above.  Fujita further teaches a sealing element 38 fixed to the cover, col 4: 40-50, fig. 2 and 3, but does not teach a sealing element having a chamfered perimeter or a chamfer on said recess wall configured to mate with said chamfered perimeter on said sealing element. The references applied above do not teach that the sealing element have a chamfered perimeter mating with a chamfer on the recess wall. 
Belfance teaches a container 100 with a recess wall at 106 and a lid 102 having a seal 120 with a tapered (chamfered) perimeter surface at 144 that mates with a chamfered surface 146 on a recess wall [0054], [0057] and forms a plug-like seal and provides a moisture tight barrier [0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sealing element of Fujita with a depending lid seal 120 having a chamfer and modifying the recess wall of Fujita to have a mating chamfer in order to form a tight plug-like seal as per the teaching of Belfance.

Regarding claim 11, it seems that only the unelected embodiment is taught as having two layers, see [78] on page 26 of the instant application.  However, [78] on page 25 generically recites the cover 1 and base 5 having more than one layer.  With this in mind, it could be interpreted that the compact of the elected Species has more than one layer on the cover and base even though there is no accompanying embodiment.  Fujita teaches that said cover is made of two layers of different material, one layer being the rigid closure and the other layer being the seal at 38 which is made from rubber, col. 9: 5-20.  Fujita does not teach that the base is made of at least two layers, wherein each layer is made of a material different than another layer.  
Belfance teaches a container 100 with a lid 102 and a body 104 where the body is made up of two layers of different material, one layer for the outer surface at 115, and a second inner layer 116 formed of a desiccant material [0045] for providing moisture control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Fujita to be made of an outer layer and an inner desiccant layer in order to control the moisture content of the cosmetic held within the container as per the teaching of Belfance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 6923335) as applied to claim 1 above, and further in view of Duncan et al. (US 5611362).
Regarding claim 9, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach a mirror affixed to said case.
Duncan teaches a compact with a mirror 22 affixed to a lower surface of the base and facing downward from the base, Fig. 1, Col. 2: 55-end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Fujita to include a mirror on the base and facing downward from the base as taught by Duncan in order to provide a mirror that can be used without having to open the case, Col. 3: 30-end of Duncan.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, a screw thread on the base that engages with and raises the ring could be considered a riser that lifts the cover, but that thread would have to interact with the same ring protrusion that engages with the base protrusion to secure the cover assembly to the base as required by claim 1.  There is no  available prior art where the ring protrusion preforms both functions of claim 1 and claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799